          
Exhibit 10.1
 
Consulting Agreement
 
This consulting agreement (the “Agreement”), entered into on October 11, 2009
and effective as of the Effective Date (as defined in Section 1), is made by and
between MyStarU.com, Inc., a Delaware corporation (together with any successor
thereto, the “Company”), and James Crane, an independent provider of services
(the “Contractor”).
 
RECITALS
 
A.           The Company desires to assure itself of the services of the
Contractor, as an independent contractor, by engaging the Contractor to perform
services under the terms hereof.
 
B.           The Contractor desires to provide services to the Company, as an
independent contractor, on the terms herein provided.
 
C.           The Company and Contractor have agreed that this Agreement shall
replace in the entirety any and all prior written and verbal contractual
agreements between the Company and the Contractor.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
 
1.           Certain Definitions.
 
(a)           “Stock Award” shall have the meaning set forth in Section 3.
 
(b)           “Board” shall mean the Board of Directors of the Company.
 
(c)           “Company” shall, except as otherwise provided in Section 6(f),
have the meaning set forth in the preamble hereto.
 
(d)           “Contractor” shall have the meaning set forth in the preamble
hereto.
 
(e)           “Date of Termination” shall mean the date indicated in the Notice
of Termination or the date specified by the Company pursuant to Section 4(b),
whichever is earlier.
 
(f)           “Effective Date” shall mean October 2, 2009, the date Contractor’s
consulting with the Company will be deemed to commence hereunder, and in
accordance with the Agreement.
 
(g)           “Notice of Termination” shall have the meaning set forth in
Section 4(b).
 
(h)           “Term” shall have the meaning set forth in Section 2(b).
 
(i)           “SEC” shall mean the United States Securities and Exchange
Commission.
 
(j)           “Registration Rights” shall mean that the Contractor shall have
piggyback registration rights such that all shares of common stock issued under
the Stock Award are to be included in any and all registration statement(s)
filed by the Company until a registration statement is deemed effective by the
United States Securities and Exchange Commission ("SEC") subsequent to the
Effective Date.
 

--------------------------------------------------------------------------------


 
2.           Consulting.
 
(a)           In General.  The Company shall engage the Contractor and the
Contractor shall perform services on behalf of the Company upon the other terms
and conditions herein provided.
 
(b)           Term of Agreement.  The initial term under this Agreement (the
“Initial Term”) shall be for the period beginning on the Effective Date and
ending on the thirty six month anniversary thereof, unless earlier terminated as
provided in Section 4.  Upon expiration of the Initial Term, the Consulting term
hereunder shall automatically be terminated.
 
(c)           Position and Duties.  During the Term, the Contractor shall
provide services to the Company as defined in Exhibit A to the Agreement.  The
Contractor will be subject to direction of the Board; shall report directly to
the Board; and agrees to observe and comply with the Company’s rules and
policies as adopted by the Company from time to time.
 
3.           Compensation and Related Matters.
 
(a)           Cash.  The Contractor will agree to provide services to the
Company on a monthly basis as outlined in Exhibit A and will bill the Company
for time incurred to perform finance and accounting services under the terms of
this Agreement.  The hourly rates are stated in the Company’s functional
currency, the Chinese Yuan, and all cash payments under this agreement should be
made in Yuan.  The Contractor has agreed that unless the Company approves
additional cash payments, the total cash compensation under this Section 3(a)
shall not exceed 700,000 Yuan during each of the Company’s fiscal years ending
September 30, 2010, 2011 and 2012, respectively. The rates in effect throughout
the term of this Agreement are fixed and will not be adjusted by the Contractor
unless certain conditions are met in accordance with Section 3(b):
 
James Crane
1,025 Yuan
   
Xin Sun
700 Yuan
   
Ken Hiromoto
700 Yuan
   
Xenia Sibova
700 Yuan
   
Anna Ford
700 Yuan

 
(b)           Section 3(a) above will be subject to adjustment should the
Company’s total assets change by over 50% from one reporting period where Form
10-Q or Form 10-K is to be filed or if and when the Company’s Board determines
it will undertake a Form S-1 of Form 10 registration statement filing with the
SEC.  However, the acquisition, reorganization, or divestiture of the Company’s
current assets shall not be considered in any determination under this Section
3(b).
 
(c)           Stock Award.  On October 11, 2009, the Company and the Contractor
agreed that the Contractor should receive a stock award of 2,250,000 shares of
the Company’s common stock (the “Stock Award”).  Such shares of common stock are
issued as compensation for the performance of the Contractor's services over the
Term and as defined in Exhibit A.
 
2

--------------------------------------------------------------------------------


 
(d)           Registration Rights. All shares of the Company's common stock
issued under the Stock Award shall contain Registration Rights as defined herein
such that the Company will include all shares issued under the Stock Award in
any and all registration statements filed subsequent to the Effective Date until
a registration statement is deemed effective by the SEC.  At all times, it is
intended that the Contractor is compensated as a contractor under the applicable
rules and regulations of the Internal Revenue Service and the State of New York
in effect during the Term.
 
(e)           Vesting. The Stock Award will be vested according to the following
timeline:
 
 
1.)
2,250,000 shares of the Company's common stock shall vest on a pro rata basis
over the thirty six months subsequent to the Effective Date.

 
(f)           Expenses.  The Company shall reimburse the Contractor for all
reasonable travel and other business expenses incurred by him in the performance
of his duties to the Company in accordance with the Company’s applicable expense
reimbursement policies and procedures.  The travel needs to be approved by the
Company in advance.
 
(g)           Termination of Prior Contracts. The Contractor and Company hereby
agree that all prior contracts between the Company or any subsidiary of the
Company and the Contractor are hereby terminated as of October 2, 2009.  All
stock awards included within prior contracts shall be considered earned on a
pro-rata basis through the termination date.
 
4.           Termination.
 
(a)           General. The Contractor’s Consulting hereunder may be terminated
by the Company or the Contractor, as applicable, for any reason with or without
cause, without any breach of this Agreement.
 
(b)           Notice of Termination.  Any termination of the Contractor’s
Consulting by the Company or by the Contractor under this Section 4 shall be at
least 30 days following the date of such notice (a “Notice of Termination”).
 
(c)           Termination due to Death or Disability.  If the Agreement is
terminated by reason of the Contractor's death or Disability, then the
Contractor or, as applicable, his estate or other legal representative, shall be
entitled to receive the amounts described in Section 4(c), if the Contractor, or
his legal representative, executes and does not thereafter revoke, a General
Release in a form acceptable to the Company.
 
5.           Contractor Obligations Upon Termination of Consulting
 
(a)           Contractor will deliver to the Company any compositions, articles,
devices, computer software, computer diskettes and other storage media including
all copies or specimens thereof in their possession (whether at the place of
work, at home or elsewhere), that have been prepared or made by the Contractor
or others, and any other items which disclose or embody Confidential
Information, or reproductions of any aforementioned items developed by the
Contractor  pursuant to services provided by the Contractor or otherwise
belonging to the Company, its successors or assignees, including, but not
limited to, those records maintained pursuant to Section 2(c).
 
3

--------------------------------------------------------------------------------


 
6.           Restrictive Covenants.
 
(a)           Confidentiality.  The Contractor agrees that he will not during
the Term or thereafter divulge to anyone (other than the Company or any persons
designated by the Company) any knowledge or information of any type whatsoever
of a confidential nature relating to the business of the Company, including,
without limitation, all types of trade secrets, business strategies, marketing,
sales and distribution plans.  The Contractor further agrees that he will not
disclose, publish or make use of any such knowledge or information of a
confidential nature (other than in the performance of the Contractor’s duties
hereunder) without the prior written consent of the Company.  This provision
does not apply to information which becomes available publicly without the fault
of the Contractor or information which the Contractor is required to disclose in
legal proceedings, provided the Contractor gives advance notice to the Board and
an opportunity to for the Company to resist such disclosure.
 
(b)           Non-Solicitation.  The Contractor further agrees that during the
Term and during the period beginning on the Date of Termination and ending on
the first anniversary of the Date of Termination, the Contractor will not engage
or attempt to engage or assist anyone else to engage any person who is a
Restricted Employee.  As used herein, “Restricted Employee” means any person
engaged by the Company or any of its subsidiaries or affiliates as of the Date
of Termination or at any time during the 120 day period prior to the Date of
Termination.
 
(c)           Interpretation.  In the event the terms of this Section 6 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.  As used in this
Section 6, the term “Company” shall include the Company, its parent, related
entities, and any of its direct or indirect subsidiaries or affiliates.
 
7.           Injunctive Relief.  The Contractor recognizes and acknowledges that
a breach of the covenants contained in Section 6 will cause irreparable damage
to Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate.  Accordingly, the Contractor agrees that in the event of a breach
of any of the covenants contained in Section 6, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief.
 
8.           Assignment and Successors.  The Company may assign its rights and
obligations under this Agreement to any entity which is a successor to all or
substantially all the assets of the Company, by merger or otherwise.  The
Contractor may assign the Agreement to any entity in which he retains a 100%
ownership in at the time of the transfer. This Agreement shall be binding upon
and inure to the benefit of the Company, the Contractor and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.
 
9.           Governing Law.  This Agreement shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
New York.
 
10.           Dispute Resolution.  Any controversy or claim arising out of or
relating to this Agreement shall be resolved by arbitration before a panel of
one arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) then pertaining, except where those
rules conflict with this provision, in which case this provision controls.  Any
court with jurisdiction shall enforce this clause and enter judgment on any
award.  The arbitrator shall be selected within twenty business days from
commencement of the arbitration from the AAA’s National Roster of Arbitrators
pursuant to agreement or through selection procedures administered by the
AAA.  Within 45 days of initiation of arbitration, the parties shall reach
agreement upon and thereafter follow procedures, including limits on discovery,
assuring that the arbitration will be concluded and the award rendered within no
more than eight months from selection of the arbitrator or, failing agreement,
procedures meeting such time limits will be designed by the AAA and adhered to
by the Parties.  The arbitration shall be held in New York and the arbitrators
shall apply the substantive law of New York, except that the interpretation and
enforcement of this arbitration provision shall be governed by the Federal
Arbitration Act.  Prior to commencement of arbitration, emergency relief is
available from any court to avoid irreparable harm.  The arbitrator shall not
award either party punitive, exemplary, multiplied or consequential damages, or
attorneys’ fees or costs.
 
4

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, the parties acknowledge and agree that the other
party would be irreparably harmed if any of the provisions of this Agreement are
not performed in accordance with their specific terms and that any breach of
this Agreement could not be adequately compensated in all cases by monetary
damages alone.  Accordingly, in addition to any other right or remedy to which
such parties may be entitled at law or in equity, they shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary preliminary and permanent injunctive relief in any court of
competent jurisdiction to prevent breaches or threatened breaches of any of the
provisions of this Agreement.
 
11.           Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, to the following
address (or at any other address as any party shall have specified by notice in
writing to the other party):
 
(a)           If to the Company:
 
MyStarU.com, Inc.
349 Dabeilu, Shiqiao, Panyu
Guangzhou
Guangdong, China 511400


(b)           If to the Contractor:
 
James Crane
9/F, Beijing Business World
56 Dongxinglong Avenue, CW District
Beijing, China 100062


12.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
 
13.           Entire Agreement.  The terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to the
Consulting of the Contractor by the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement.  This Agreement (together
with any other agreements and instruments contemplated hereby or referred to
herein) shall supersede all undertakings or agreements, whether written or oral,
previously entered into by the Contractor and the Company or any predecessor
thereto or affiliate thereof with respect to the Consulting of the Contractor by
the Company.  The parties further intend that this Agreement shall constitute
the complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.
 
5

--------------------------------------------------------------------------------


 
14.           Amendments; Waivers.  This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by the Contractor and
the Company.  By an instrument in writing similarly executed, the Contractor or
the Company may waive compliance by the other party or parties with any
provision of this Agreement that such other party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure.  No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
power provided herein or by law or in equity.
 
15.           Construction.  This Agreement shall be deemed drafted equally by
both the parties. Its language shall be construed as a whole and according to
its fair meaning.  Any presumption or principle that the language is to be
construed against any party shall not apply.  The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation.  Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary.  Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “or” is used both conjunctively and disjunctively; (c) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and (f)
all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.
 
16.           Enforcement.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision there shall be added automatically as part of
this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
 
17.           Contractor Acknowledgement.  The Contractor acknowledges that he
has read and understands this Agreement, is fully aware of its legal effect, has
not acted in reliance upon any representations or promises made by the Company
other than those contained in writing herein, and has entered into this
Agreement freely based on his own judgment.
 
18.           Survival.  The expiration or termination of the Term shall not
impair the rights or obligations of any party hereto, which shall have accrued
prior to such expiration or termination and shall remain in force for a period
of five years after termination.
 
19.           Stock Certificates.  The common stock certificates to be issued in
accordance with Section 3(b) shall be delivered as follows:
 
(a)           A stock certificate for 2,250,000 shares of the Company's common
stock, which was authorized by the Board on October 11, 2009, shall be delivered
in the following name and at the following address as follows:
 
J Crane & Company, Limited
9/F, Beijing Business World
56 Dongxinglong Avenue, CW District
Beijing, China 100062


[Signature Page Follows]
 
6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 

  MYSTARU.COM, INC.:          
 
 
/s/ Zhiguang Cai    
By:
Zhiguang Cai     Title:   Chief Executive Officer                    
CONTRACTOR:                     By: /s/ James Crane       James Crane  

 
7

--------------------------------------------------------------------------------




Exhibit A


1) Position and Duties


The Contractor shall in general have duties described below, including without
limitation, the responsibility to:


(a)       Serve as the Company's Chief Financial Officer and accept all
customary duties of a Chief Financial Officer of a public company who shares of
common stock are traded on the United States Over-the-Counter Bulletin Board.
 
(b)       Keep a complete and accurate accounting of receipts and disbursements
in the corporate accounting records;
 
(c)       Render a complete financial report at the annual meeting of the
shareholders if so requested;
 
(d)       Be responsible to act as the main depository of the Company's
accounting, finance and corporate records.  Provide such records as requested in
a timely manner.
 
(e)       Provide consulting services with regard to fundraising, private
placements, general securities law matters (but with a full understanding that
any actions on behalf of the Company or communications with the Company do not
constitute legal advice or a suggestion that the Contractor can be relied upon
for sound legal advice), business plan development, filings with the SEC on Form
10-K and Form 10-Q.
 
(f)       Attendance with all shareholder or meetings of the Board as requested
by the Company
 
(g)       All other services or in particular other filings with the SEC such as
registration statements on Form S-1 or Form 10, or other filings, which are not
outlined within the Agreement shall be considered separate and distinct services
for which the Contractor and management of the Company will negotiate and agree
upon appropriate compensation prior to other services or other filings being
attempted or completed by the Contractor.
 


8

--------------------------------------------------------------------------------

